                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MIDAMERICA C2L INCORPORATED
and SECURE ENERGY, INC.,

                     Plaintiffs,

v.                                                      Case No: 6:17-cv-171-Orl-40LRH

SIEMENS ENERGY, INC.,

                     Defendant.
                                         /

                                         ORDER

       This cause is before the Court without oral argument on the parties’ cross-motions

for summary judgment (Docs. 146, 149), and the responses (Docs. 161, 163) and replies

(Docs. 166, 167, 197, 199, 202) thereto. Upon consideration and review of the record as

cited by the parties in their respective briefs, Defendant’s motion (Doc. 146) is due to be

granted in part, and Plaintiffs’ motion (Doc. 149) is due to be denied.

I.     BACKGROUND

       This lawsuit arises out of a contract dispute between Plaintiffs, Secure Energy,

Inc., (“Secure”) and its subsidiary, MidAmerica C2L, Inc. (“C2L”), (collectively,

“Plaintiffs”), and Defendant, Siemens Energy, Inc. (“Siemens”). (Doc. 63, ¶¶ 5–8). On

December 24, 2007, Secure and Siemens executed a contract (the “2007 Contract”)

requiring Siemens to sell certain equipment to Secure for use at a coal gasification plant

located in Decatur, Illinois, where Secure planned to operate an industrial facility for the

conversion of coal into natural gas. (Doc. 146-17; Doc. 169, p. 19, ¶¶ 1, 2). Secure paid

Siemens approximately $40 million for the equipment. (Doc. 146-1, ¶ 7). On March 31,
2010, Secure and Siemens executed a contract stating that both parties had fulfilled their

obligations to each other under the 2007 Contract (“2010 Completion Agreement”).

(Doc. 146-14; Doc. 169, p. 19, ¶ 4). On the same day, Secure and Siemens entered into

a License and Service Agreement (“2010 License Agreement”) whereby Siemens

granted Secure a license to use certain of its patented technologies for the development,

construction, and operation of the Decatur, Illinois, coal gasification plant. (Doc. 146-14;

Doc. 169, p. 20, ¶ 5).

       On July 18, 2012, the 2010 License Agreement was terminated by mutual

agreement, and on the same day, C2L and Siemens entered into a new License and

Service Agreement (“2012 License Agreement”) whereby Siemens granted C2L a

license to use certain of its technologies for a coal gasification plant in West Paducah,

Kentucky, where C2L would convert coal into methanol. 1 (Docs. 146-9, 146-10, 146-11,

146-12; Doc. 169, p. 20, ¶ 6). In both the 2010 and 2012 License Agreements, Siemens

agreed to provide technology, engineering services, technical field assistance, training,

and performance guarantees relating to the equipment conveyed in the 2007 Contract

in exchange for a license fee. (Docs. 146-9, 146-10, 146-11, 146-12, 146-14). The 2007

Contract, as well as both License Agreements, guaranteed the equipment would meet

certain performance standards.




1   Secure’s attempt to operate a coal gasification plant in Decatur, Illinois, did not come
    to fruition, and in July 2012, Secure’s focus turned to the operation of a plant in West
    Paducah, Kentucky, to convert coal into methanol. (Doc. 63, ¶ 16; Docs. 146-9, 146-
    10, 146-11, 146-12; Doc. 169, p. 20, ¶ 6). Secure also attempted to employ coal
    gasification to manufacture gasoline and fertilizer. The Kentucky plant never
    materialized.



                                             2
       On February 2, 2016, Siemens informed Secure that Siemens would be closing

the fuel gasification division of its business. (Doc. 169, p. 20, ¶ 8). On February 11,

2016, Secure demanded rescission of the 2007 Contract and return of all monies paid

by Secure under the 2007 Contract. (Doc. 149-7, pp. 66–69; Doc. 169, p. 20, ¶ 9). In

response, on February 17, 2016, Siemens informed Secure that Siemens will not violate

any contractual obligation by its strategic exit from the coal gasification business. (Doc.

149-7, pp. 70–71; Doc. 169, p. 20, ¶ 10). The parties met on March 2, 2016. (Doc. 169,

p. 20, ¶ 11). Thereafter, on March 18, 2019, Siemens offered to extend deadlines for

completion of its performance tests as defined by the 2012 License Agreement from

December 31, 2015, to December 31, 2021, if Plaintiffs paid the full remaining balance

of the fee required under the 2012 License Agreement on or before July 1, 2016. (Doc.

149-7, pp. 72–73; Doc. 169, p. 20, ¶ 12). Plaintiffs rejected Siemens’ offer on March 31,

2016. (Doc. 149-7, p. 74; Doc. 149-8, pp. 2–3; Doc. 169, p. 20, ¶ 13). On April 14, 2016,

Siemens revoked its offer and demanded payment of a termination fee pursuant to the

2012 License Agreement. (Doc. 149-8, pp. 4–6). On April 19, 2019, Siemens invoiced

C2L for the termination fee. (Doc. 169, p. 20, ¶ 15). In May 2018, Siemens closed its

coal gasification division. (Id. ¶ 16).

       Plaintiffs maintain that Siemens’ notification to Plaintiffs in February 2016 that

Siemens intended to close the fuel gasification of its business constitutes a repudiation

of the 2012 License Agreement. (Doc. 63, ¶ 26; Doc. 169, p. 2). Plaintiffs further aver

that Siemens became aware of material design defects in the equipment sold to Secure

at some time between October 31, 2010, and September 2011 “based on the experience

of a plant in China that used identical” equipment. (Doc. 63, ¶ 14). Plaintiffs argue that




                                             3
the design defects in the equipment and technology prevented Secure from obtaining

an Engineering, Procurement, and Construction (“EPC”) contractor, which is a

prerequisite to obtaining financing. The Complaint identifies the following design

defects:

              a.     The burners are improperly engineered and designed;

              b.       The design of the raw gas (syngas) outlet and the black
              water outlet is defective because the level of the black water
              will rise above the raw syngas outlet and prevent syngas from
              exiting the gasifier, greatly increasing the risk of catastrophic
              explosion;

              c.     The Basic Engineering Design Package (“BEDP”) is
              defective and needs to be modified to make changes to
              multiple components, including, but not limited to, the coal
              handling system, the slag handling system, piping design,
              valve design, the syngas cleaning system, and the black
              water system; and

              d.     Siemens’ design of the Fuel Measurement System is
              defective and does not work.

(Id. ¶¶ 14, 33, 44, 62, 82)

       Plaintiffs allege five Counts against Siemens: 2 Breach of Contract (Count I);

Breach of Warranty of Fitness for Particular Purpose (Count II); Fraudulent

Misrepresentation – Failure to Disclose Defects in Technology (Count IV); Rescission –

Fraud (Count V); and Rescission – Lack of Consideration (Count VI). (Id.). Siemens

counter-sued Plaintiffs for breach of contract arising from Plaintiffs’ failure to render

payment for the License and Service Agreement as required. (Doc. 75, pp. 20–21). Both

parties moved for summary judgment. (Docs. 146, 149).




2   On September 29, 2017, the Court dismissed Count III after it was voluntarily waived
    by Secure. (Doc. 74).



                                             4
         On June 7, 2019, the Court granted Siemens’ Daubert Motion and excluded the

testimony of Plaintiffs’ expert, Dr. Herbert Kosstrin. (Doc. 188). In the absence of expert

testimony from Dr. Kosstrin, the Court directed the parties to file supplemental briefing

advising “the Court whether there are any remaining issues to be resolved relating to

summary judgment or if this case should be disposed of.” (Doc. 190). The parties

subsequently filed their respective supplemental briefing. (Docs. 197, 199, 202).

II.      STANDARD OF REVIEW

         A court may only “grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of “citing to

particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials” to support its position that it is entitled to

summary judgment. Fed. R. Civ. P. 56(c)(1)(A). “The burden then shifts to the non-

moving party, who must go beyond the pleadings, and present affirmative evidence to

show that a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320

(11th Cir. 2006). “The court need consider only the cited materials” when resolving a

motion for summary judgment. Fed. R. Civ. P. 56(c)(3); see also HRCC, LTD v. Hard

Rock Café Int’l (USA), Inc., 703 F. App’x 814, 816–17 (11th Cir. 2017) (per curiam)

(holding that a district court does not err by limiting its review to the evidence cited by

the parties in their summary judgment briefs). 3



3     “Unpublished opinions are not controlling authority and are persuasive only insofar as
      their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
      1345 (11th Cir. 2007).



                                               5
          An issue of fact is “genuine” only if “a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

determining whether a genuine dispute of material fact exists, the Court must read the

evidence and draw all factual inferences therefrom in the light most favorable to the non-

moving party and must resolve any reasonable doubts in the non-movant’s favor.

Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136 (11th Cir. 2007). Summary judgment

should only be granted “[w]here the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

III.      DISCUSSION

          A.     Defect-Dependent Claims (Counts II, IV, V, VI)

          Four of Plaintiffs’ claims 4 are defect-dependent because each claim relies on the

same “material design defects” allegations concerning the gasification equipment. (Doc.

63, ¶¶ 33, 44, 62, 82). Specifically, each claim repeats the following allegations:

                 a.     The burners are improperly engineered and designed;

                 b.       The design of the raw gas (syngas) outlet and the black
                 water outlet is defective because the level of the black water
                 will rise above the raw syngas outlet and prevent syngas from
                 exiting the gasifier, greatly increasing the risk of catastrophic
                 explosion;

                 c.     The Basic Engineering Design Package (“BEDP”) is
                 defective and needs to be modified to make changes to
                 multiple components, including, but not limited to, the coal
                 handling system, the slag handling system, piping design,
                 valve design, the syngas cleaning system, and the black
                 water system; and


4      Plaintiffs’ claims for: breach of implied warranty (Count II); fraudulent
       misrepresentation (Count IV); rescission-fraud (Count V); and rescission-lack of
       consideration (Count VI).



                                                6
              d.     Siemens’ design of the Fuel Measurement System is
              defective and does not work.

(Id. ¶¶ 14, 33, 44, 62, 82). Accordingly, the claims rely on the premise that the equipment

Siemens provided is defective.

       Proof of a design defect requires expert testimony. Humphreys v. Gen. Motors.

Corp., 839 F. Supp. 822, 826–27 (N.D. Fla. 1993), aff’d. 47 F.3d 430 (11th Cir. 1995). “[A

plaintiff]’s failure to offer expert evidence forecloses any claim based on a design defect.”

Cooper v. Old Williamsburg Candle Corp., 653 F. Supp. 2d 1220, 1225 (M.D. Fla. 2009)

(quotation omitted). Courts frequently grant summary judgment against a plaintiff who

fails to offer expert testimony to prove a design defect. Alexander v. Danek Med. Inc., 37

F. Supp. 2d 1346, 1349 (M.D. Fla. 1999) (granting summary judgment in the absence of

an expert because “[t]o prove a defective product, a defect must be proven by expert

testimony.”); Savage v. Danek Med., Inc., 31 F. Supp. 2d 980, 983–85 (M.D. Fla. 1999),

aff’d. 202 F.3d 288 (11th Cir. 1999) (granting summary judgment because “[a] defect must

be proven by expert testimony”); Humphreys, 839 F. Supp. at 826 (granting summary

judgment where the plaintiff had no expert to testify as to defect).

       Plaintiffs sought to prove the material design defects through Dr. Kosstrin’s

testimony comparing Plaintiffs’ equipment to the NCPP project in China. (Doc. 150-2, p.

4). However, in its Daubert Order, the Court excluded Dr. Kosstrin’s opinions on this point.

(Doc. 188). Dr. Kosstrin was the only expert offered on the alleged defects, and therefore,

Secure has no expert who can testify at trial on the question of whether the equipment is

defective. Accordingly, Plaintiffs’ failure to offer expert evidence forecloses any claim

based on a design defect and summary judgment is due to be granted. See Chapman v.

Proctor & Gamble Distrib., LLC, 766 F.3d 1296, 1316 (11th Cir. 2014) (affirming summary




                                             7
judgment where the plaintiff’s only expert failed to meet the Daubert standards and the

plaintiff had no other expert to testify). 5

       Furthermore, this is not a case where the defect is patent. Rather, Plaintiffs claim

the equipment is defective because the NCPP plant equipment was defective. (Doc. 150-

2, p. 4). Proving this hypothetical defect requires proving the sets of equipment are

“substantially similar.” See Hessen v. Jaguar Cars, 915 F.2d 641 (11th Cir. 1990). This

entails a complicated, multi-step analysis which would require jurors to understand the

operation of the gasification equipment and the chemical and combustion engineering

principles affecting its use. Simply put, evaluating this relationship is “beyond the capacity

of lay persons and requires expert testimony.” See Humphreys, 839 F. Supp. at 826–27;

see also Small v. Amgen, Inc., 723 F. App’x 722, 726 (11th Cir. 2018) (per curiam)

(affirming summary judgment and holding that “in complex cases where a jury is asked

to assess complex medical or scientific issues outside the scope of a layperson’s

knowledge, an expert’s testimony is required”). Therefore, the Court finds that the Counts




5   Plaintiffs maintain that the inclusion of the words “material design defect” in the
    Complaint “does not transform counts for fraud into counts for products liability.” (Doc.
    202, p. 5). Plaintiffs go on to assert that because these claims are not product liability
    claims, they need not prove a design defect to survive. In other words, this would
    mean the allegation of a “material design defect”—language which forms the basis of
    the Complaint and is repeated five times within—is irrelevant to proving the claims.
    This argument is unpersuasive for two reasons: (i) it is devoid of legal support, and (ii)
    the claims explicitly and repeatedly rely on the premise that the equipment is defective.
    To the extent Plaintiffs attempt to assert non-plead theories of fraud that do not rely
    on the existence of a defect, they are foreclosed from doing so. (Docs. 137, 154).
    Plaintiffs are limited to claims set forth in the Complaint. Wilcox v. Green Tree Serv.
    LLC, No. 8:14-cv-1681-T-24TGW, 2015 WL 2092671, at *1 (M.D. Fla. May 5, 2015)
    (citing Coon v. Ga. Pac. Corp., 829 F.2d 1563, 1569 (11th Cir. 1987)) (“[T]he Court
    can only consider the claims and theories of liability that Plaintiff actually pled in her
    complaint.”).




                                               8
require expert testimony to link the issues experienced at the NCPP plant to any alleged

hypothetical defect in Plaintiffs’ gasifiers.

       Plaintiffs lack the expert testimony necessary to prove a “material design defect,”

and thus fail to meet the burden necessary to survive summary judgment on this issue.

Accordingly, summary judgment is due to be granted for Siemens on Counts II, IV, V, and

VI.

       B.      Count I and Siemens’ Counterclaim

       Plaintiffs assert that Siemens is in breach of contract under a theory of anticipatory

repudiation. Specifically, Plaintiffs claim that “[i]n making the strategic decision to exit the

coal gasification market, Siemens has engaged in conduct that demonstrates to

[Plaintiffs] that Siemens will not honor its obligations under” the 2012 License Agreement.

(Doc. 63, ¶ 26). The Court requires supplemental briefing on this issue to be requested

by a separate Order, and therefore, will defer ruling.

IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.      Siemens’ Motion for Summary Judgment (Doc. 149) is GRANTED in part

               as follows:

                  a. Siemens’ Motion for Summary Judgment as to Count II, IV, V, and

                      VI is GRANTED.

                  b. The Court defers ruling on Siemens’ Motion for Summary Judgment

                      as to Count I and its Counterclaim.

       2.      Plaintiffs’ Motion for Partial Summary Judgment (Doc. 146) is DENIED.




                                                9
      3.     The Clerk of Court is DIRECTED to enter judgment in favor of Defendant

             Siemens Energy, Inc., as to Counts II, IV, V, and VI.

      DONE AND ORDERED in Orlando, Florida on July 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          10
